This suit is in all respects like that of Bettie C. Cassels as Administratrix v. Ideal Farms Drainage District, a corporation, in which case opinion was filed this day, except as to party plaintiff and amount of claim.
Identical briefs have been filed in both cases.
The judgment appealed from in this case is reversed with directions to reinstate final judgment entered August 27, 1943, on authority of our opinion and judgment this day filed in the aforementioned Cassels case.
It is so ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.